Citation Nr: 1638617	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to January 1996.  Although the Veteran was discharged under other than honorable conditions, a December 2008 administrative decision found that the character of the Veteran's discharge is honorable for VA purposes.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2016.  A transcript of that hearing is of record.  As stated in the hearing, the record was held open for thirty days to allow the Veteran to submit additional evidence.  The Veteran requested that the record be held open for an additional thirty days in June 2016.  Although there was no formal response to this request, the Veteran has been afforded more than thirty days since this request, and the Board finds that there has been compliance with the Veteran's request.

The underlying issue of entitlement to service connection for a back disability addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied entitlement to service connection for a back condition; the decision was not appealed, nor was new and material evidence received within the appeal period, and it became final.  

2.  In a May 2011 rating decision, the RO denied entitlement to service connection for a back condition because the evidence submitted was not new and material; the decision was not appealed, nor was new and material evidence received within the appeal period, and it became final.  

3.  Evidence received since the unappealed May 2011 rating decision, that denied reopening a claim of entitlement to service connection for a back condition, is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).   

2.  The May 2011 rating decision, which denied reopening the claim for service connection for a back condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).   

3.  The evidence received since May 2011 is new and material; the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the request to reopen the claim for service connection for a back disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   
Claim to Reopen

In the absence of clear and unmistakable error, unappealed rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

Service connection for a back condition was initially denied by an April 2005 rating decision on the grounds that VA did not receive any medical evidence showing a back condition occurred in or was caused by service.  The Veteran did not appeal this rating decision, and new and material evidence was not received within the appeal period.  Therefore, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).   The Board recognizes the Veteran's September 2010 statement that he never had the chance to respond to this denial because he was incarcerated.  The Board notes that it is not uncommon for incarcerated veterans to pursue appeals, and that the Veteran has not stated why his incarceration in 2005 prevented him from responding to the rating decision.  This general assertion is not sufficient to rebut the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Additionally, as will be discussed below, the April 2005 rating decision is not the only final rating decision in this matter.  Therefore, a finding that the April 2005 rating decision was not final due to the Veteran's incarceration would not change the requirement of new and material evidence to reopen the Veteran's claim.    

A May 2011 rating decision denied the Veteran's claim to reopen the claim of entitlement to service connection for a back condition.  The Veteran did not appeal this rating decision, and new and material evidence was not received within the appeal period.  Therefore, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).   Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).   

Since the last final denial, VA has received additional treatment records indicating treatment for a back disability, including a June 2016 letter opining that the Veteran's back disability began when he fell off a truck while in service.  VA has also received a May 2014 letter from a fellow service member corroborating the Veteran's assertion that he injured his back falling off a truck in service.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

On review, the Board finds that it has received new and material evidence.  The record now contains a medical opinion that the Veteran's back disability was incurred in service, which goes to the existence of a nexus, as well as a statement by a service member corroborating the in-service back injury.  This information relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.  





REMAND

The Veteran contends that his back disability was caused by an in-service injury when he fell off a truck while performing maintenance.  Although the Veteran's service treatment records (STRs) are unavailable, the Veteran is competent to relate his experience of falling off a truck and injuring his back.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The record also contains a June 2016 letter from the Veteran's chiropractor opining that the Veteran's back disability began when he fell off a truck while in service.  Although this letter does not allow the Board to decide the claim, it is sufficient to provide an indication that the Veteran's back disability may be associated with the in-service incident that the Veteran has competently asserted.  Therefore, VA is obliged to provide a medical examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).   An appropriate examination must be scheduled upon remand.  

The Veteran has provided a June 2016 letter from DoBa Chiropractic providing an opinion regarding the Veteran's back disability.  Although this letter states that the Veteran has been under the chiropractor's care for severe pain and neuropathy, treatment records are not associated with the claims.  Similarly, there are no records of treatment from Northwest Pain Injury, which the Veteran identified in his hearing testimony.  Upon remand, an attempt should be made to obtain these records, as well as records from any other treatment facility identified by the Veteran.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The claims folder should also be updated to include VA treatment records compiled since May 12, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records of the Veteran's treatment from the Minneapolis VA Health Care System and all associated outpatient clinics dated from May 12, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Request records of the Veteran's treatment at FCI Phoenix in 2005, as referenced in the Veteran's hearing testimony, from the Federal Bureau of Prisons.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Ask that the Veteran identify and provide appropriate authorization for VA to request records from any private treatment facility that provided care for his back disability since service, to include Northwest Pain Injury and DoBa Chiropractic.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

4.  After completing all of the above development, schedule the Veteran for an examination with an appropriate VA clinician.  The examiner is to review the claims file and perform any necessary tests before providing the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused by or otherwise etiologically related to service, to include an in-service back injury?  The examiner is advised that although VA has been unable to locate the Veteran's service treatment records, he is competent to relate his experience of injuring his back when falling off a truck, and his account has been corroborated by a May 2014 letter from a fellow service member.  The Veteran contends that he has suffered from back pain since this incident, and that this initial back injury was exacerbated by motor vehicle accidents in 2000 and November 2015.  

Any opinion offered must be supported by a complete and accurate rationale.  

5.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


